Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2014

                                    No. 04-14-00192-CV

       IN THE INTEREST OF S.L., J.L., G.L., G.S., A.S., AND G.S., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01014
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before July 28, 2014.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court